Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00607-CV

                           IN THE INTEREST OF S.A.M., ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02510
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
       Appellee’s brief was due January 7, 2019, but was not filed. On January 9, 2019,
appellee filed its brief and a motion for extension of time to file the brief, asking for a two-day
extension in which to file the brief. After review, we GRANT appellee’s motion for extension of
time and ORDER the brief filed.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court